FLETCHER, Chief Judge
(dissenting):
I believe Judge Perry’s statements as to paragraph 62f (13), Manual for Courts-Martial, United States, 1969 (Rev.) are correct. However, I reach an opposite conclusion.
I concern myself with the circumstances requiring recusation, as set forth in ABA Standards, The Function of the Trial Judge § 1.7 (1972), which states:
The trial judge should recuse himself whenever he has any doubt as to his ability to preside impartially in a criminal case or whenever he believes his impartiality can reasonably be questioned.
No judge should participate in a case where his presence gives any taint of partiality; this is certainly true in the area of imposing sentence. I believe the facts here create “substantial doubt as to [the] legality, fairness, and impartiality” of the proceedings. No judge, after the disclosure made in this case, could draw any other conclusion than that “his impartiality can reasonably be questioned.” It was.